Title: Thomas Jefferson to Gideon Granger, 22 October 1810
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir
            Monticello Oct. 22. 10
          
          Your two favors of Sep. 27. and Oct. 4. have been duly recieved.  the substance of the latter I immediately communicated to my friend at Lynchburg, where the information will be recieved with joy. the former was a week before it got here.  about the 25th of Sep. writing to two members of the cabinet on other business, and having just heard of Cushing’s death, I had reminded them of our friend Lincoln in those terms which his worth & standing dictated. after the reciept of yours of the 4th writing again on other business, and taking a review of supposed candidates, I expressed with respect to yourself those sentiments of esteem & approbation which are sincerely mine, and with as much earnestness as the laws I lay down for myself in these cases would permit. and with the more in contemplation of an expression in your letter, to wit, ‘had our friend Lincoln remained capable my lips would have remained sealed.’ for altho’ I have never heard any fact which explains the meaning of this to me, yet I inferred that something had happened of which I had not heard. I shall be perfectly happy if either of you are named, as I consider the substituting, in the place of Cushing, a firm unequivocating republican, whose principles are born with him, and not an occasional ingraftment, as necessary to compleat that great reformation in our government to which the nation gave it’s fiat ten years ago. they have compleated & maintained it steadily in the two branches dependent on them, but the third, unfortunately & unwisely, made independant not only of the nation but even of their own conduct, have hitherto bid defiance to the public will, and erected themselves into a political body with the assumed functions of correcting what they deem the errors of the nation.Accept the assurances of my great esteem & respect
          
            Th:
            Jefferson
        